Bond Decrease Rider

 

ORIGINAL BOND AMOUNT $1,200,000.00 BOND NO. 106791496

To be attached and form a part of Bond No. 106791496 dated the 12th day of April, 2018, executed

by Travelers Casualty and Surety Company of America as surety, on behalf of Summit
Contracting Group, Inc. as current principal of record, and in favor of Justin Driskell, as Obligee,
and in the amount of One Million Two Hundred Thousand and 00/100 Dollars ($1,200,000.00).

In consideration of the agreed premium charged for this bond, it is understood and agreed that
Travelers Casualty and Surety Company of America hereby consents that effective from the June
4, 2019, said bond shall be amended as follows:

THE BOND PENALTY SHALL BE DECREASED:

FROM: One Million Two Hundred Thousand and 00/100 Dollars ($1,200,000.00)

 

TO: Eight Hundred Thousand and 00/100 Dollars ($800,000.00)

The Decrease of said bond penalty shall be effective as of the June 4, 2019 and does hereby agree
that the continuity of protection under said bond subject to changes in penalty shall not be
impaired hereby, provided that the aggregate liability of the above mentioned bond shall not
exceed the amount of liability assumed by it at the time the act and/or acts of default were
committed and in no event shall such liability be cumulative.

Signed, sealed and dated this June 4, 2019.

Summit Contracting Group, Inc.
PRINCIPAL

BY:

 

Travelers Casualty and Surety Company of America

SURETY
BY:
Colette R. Chisholm, ATTORNEY-IN-FACT

Case 3:16-cv-00819-FDW-DCK Document 125-1 Filed 06/06/19 Page 1of5
ACKNOWLEDGEMENT OF PRINCIPAL
IF A CORPORATION

_

STATE OF he
county or DOVG@_A_ }

On this day of NO LOA before me personally
appeared Sm? LAY AAal tt to me eC who, being by me duly

sworn, did eR AN he/she resides ar VAY es , that

he/she is the

QAdwWur he BY Th ACAS Vy 2 GON ne , the corporation
deseribedi in and which executed the within insura instrunttent that I he/she knows the seal of
said corporation; that the seal affixed to said instrument is such corporate seal; that it was so
affixed by the Board of Directors of said corporation; and that he/she signed his/her name thereto

by like order. Q\)-
AN Ma,

Notary Public

 

Case 3:16-cv-00819-FDW-DCK Document 125-1 Filed 06/06/19 Page 2 of 5
ACKNOWLEDGMENT OF SURETY COMPANY

STATE OF _ New York }

COUNTY OF Nassau

On this June 4, 2019 _ before me personally came Colette R. Chisholm

to me known, who, being by me duly swom, did depose and say; that he/she resides in

New York County , State of _New York that he/she is the Attorney-In-Fact
ofthe Travelers Casualty and Surety Company of America
the corporation described in which executed the above instrument, that he/she knows the seal
of said corporation; that the seal affixed to said instrument is such corporate seal; that is was so
affixed by the Board of Directors of said corporation; and that he/she signed his/her name
thereto by like order; and the affiant did further depose and say that the Superintendent of
insurance of the State of New York, has pursuant to Section 1111 of the Insurance Law of the
State of New York, issued to Travelers Casualty and Surety Compan of America
(Surety) his/her certificate of qualification evidencing the qualification of said Company and its
sufficiency under any law of the State of New York as surety and guarantor, and the propriety of
accepting and approving is as such; and that such certificate has not been revoked.

Notary Public

NY acknowledgement " LA RA MAT of tow York

No. 01MA8388129
Qualified In Nassau

Case 3:16-cv-00819-FDW-DCK Document 125-1 Filed 06/06/19 Page 3 of 5
 

Travelers Casualty and Surety Company of America
- Travelers Casualty and Surety Company
TRAVELERS St. Paul Fire and Marine Insurance Company

POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS: That Travelers Casuaily and Surety Company of America, Travelers Casually and Surety Company, and St.
Paul Fire and Marine Insurance Company are corporations duly organized under the laws of the State of Connecticut {herein collectively called the
"Companies"), and that the Companies do hereby make, constitute and appoint Colette R. Chisholm of Uniendale,New York, their true and lawful
Attomey-in-Fact to sign, execute, seal and acknowledge any and all bonds, fecognizances, conditional undertakings and other writings obligatory in

the nature therecf on behaif of the Companies In thelr business of guaranteeing the fidelity of persons, guaranteeing the performance of
contracts and executing or guaranteeing bonds and undertakings required or permitted in any actions or proceedings allowed by law.

 

 

 

 

IN WITNESS WHERECF, the Companies have caused this Instrument to be signed, and thelr corporate seals to be hereto affixed, this 3rd day of February,
2017.

 

State of Connecticut
By: _ eee __
City of Hartford ss. Robart L. Raney, Seftor Vice President

Cn this the ard day of February, 2017, before me personally appeared Robert L. Raney, who acknowledged himself to be the Sentor Vice President of
Travelers Casualty and Surety Company of America, Travelers Casualty and Surety Company, and St. Paul Fire and Marine Insurance Company, and

that he, as such, being authorized so to do, executed the foregoing instrument for the purposes therein contained by signing on behalf of the corporations
by himself as a duly authorized officer.

In Witness Whereof, | hereunto set my hand and official seal.
My Commission expires the 30th day of Juno, 2024 AYA sant € Aone
M

C. Tetreault, Notary Public

 

This Power of Attomey is granted under and by the authority of the following resolutions adopted by the Boards of Directors of Travelers Casually and
Surety Company of America, Travelers Casually and Surety Company, and St. Paul Fire and Marine Insurance Company, which resolutions are now In
full force and effect, reading as follows:

RESOLVED, thal the Chaimman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President, any Vice President, any
Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant Secretary may appoint Attomeys-in-Fact and
Agants to act for and on behaif of the Company and may give such appcintes such authority as his or her certificate of authority may prescribe to sign with
the Company's name and seal with the Company's seal bonds, reeognizances, contracts of indemnity, and other writings cbligatory in the nature ofa
bond, recognizance, or conditional undertaking, and any of said officers or the Board of Directors at any time may remove any such appointee and revoke
the power given him or her; and it Is ,

FURTHER RESOLVED, that the Chairman, the President, any Vice Chairman, any Executive Vice President, any Senior Vice President or any Vice

President may delegate ail or any part of the foregoing authority to one or more officers or employees of this Company, provided that each such delegation
is in wilting and a copy thereof Is filed In the office of the Secretary; and itis

FURTHER RESOLVED, that any bond, recognizance, contract of indemnity, or writing cbfigatory in the nature of a bond, recognizance, or conditional
undertaking shail be valid and binding upon the Company when (a) signed by the President, any Vice Chairman, any Executive Vice President, any Senior
Vice President or any Vice President, any Second Vice President, the Treasurer, any Assistant Treasurer, the Corporate Secretary or any Assistant
Secretary and duly attested and seated with the Company's seal by a Secretary or Assistant Secretary; or (b) duly executed (under seal, if required) by
one or more Attorneys-In-Fact and Agents pursuant to the power prescribed in his or her certificate or thelr certificates of authority or by one or more
Company officers pursuant to a wiitten detegation of authority; and lis

FURTHER RESOLVED, that the signature of each of the following officers: President, any Executive Vice President, any Sentor Vice President, any Vice
President, any Assistant Vice President, any Secretary, any Assistant Secretary, and the seal of tha Company may be affixed by facsimile to any Power
of Atlomey or to any certificate relating thereto appointing Resident Vice Presidents, Resident Assistant Secretaries or Attomeys-in-Fact for purposes only
of executing and attesting bonds and undertakings and other writings obligatory in the nature thereof, and any such Power of Attorney or certificate bearing
such facsimite signature or facsimile seal shall be valid and binding upon the Company and any such power so executed and certified by such facsimile
signature and facsimile seal shail be valid and binding on the Company in the future with respect to any bond or understanding to which it is attached.

|, Kevin E. Hughes, the undersigned, Assistant Secretary of Travelers Casualty and Surety Company of America, Travelers Casualty and Surety
Company, and St. Paul Fire and Marine Insurance Company, do hereby cartify thal the above and foregoing (s a true and correct copy of the Power of
Attomey executed by said Companies, which remains in full force and effect.

Dated this ath day of june

eae

Kevin E. Hughes, AssiStant Secretary

To verity the authenticity of this Power of Attorney, please call us at 1-600-421-3880.
Please refer to tha above-named Attorney-in-Fact and the details of tha bond to which the power és attached,

  

Case 3:16-cv-00819-FDW-DCK Document 125-1 Filed 06/06/19 Page 4 of5
TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA
HARTFORD, CONNECTICUT 08183
FINANCIAL STATEMENT AS OF DECEMBER 31, 2018

 

 

 

 

CAPITAL STOCK $ 6,480,000
EE EE
CASH AND INVESTED CASH $ 38,728,608 UNEARNED PREMIUMS $ 970,007,378
BONDS 3,807 432,239 :
STOCKS 224,199,568 LOSS ADJUSTMENT EXPENSES 166,873,871
INVESTMENT INCOME DUE AND ACCRUED 38,267,129 COMMISSIONS 45,693,684
OTHER INVESTED ASSETS 3,607,830 TAXES, LICENSES AND FEES 44,684,688
PREMIUM BALANCES 250,476,792 OTHER EXPENSES 43,868,534
NET DEFERRED TAX ASSET 48,781,238 CURRENT FEDERAL AND FOREIGN INCOME TAXES 40,143,037
RENGURANCE RECOVERABLE 29,278,155 REMITTANCES AND ITEMS NOT ALLOCA 24,277,453
SECURITIES LENDING REINVESTED COLLATERAL ASSETS 44,207,282 ABOUNTS WITHRELD/ RETAINED BY COMPANY FOR OTHERS si
RECEIVABLES FROM PARENT, SUBSIDIARIES AND AFFILIATES 27,819,268 RETROACTIVE REINSURANCE RESERVE ASSUMED 810,360
ASSUMED REINSURANCE RECEIVABLE AND PAYABLE 629,488 POLICYHOLDER DIDENDS 40,440,755
OTHER ASSETS 4,936,229 PROVISION FOR RE ;
ADVANCE PREMIUM 1,808,777
REINSURANCE PAYABLE ON PAID LOSSES & LOSS ADJ. EXPENSES 888,002
PAYABLE FOR SECURITIES LENDING 44,277,282
CEDED REINSURANCE NET PREMIUMS PAYAGLE 48,489,078
OTHER ACCRUED EXPENSES AND LIABILITIES
CAPITAL STOCK $ 6 480,000
PAID IN SURPLUS 433,803,760
1,870,943,418
TOTAL BURPLUS TO POLICYHOLDERS eae
TOTALASSETS TEREST, || TOTAL LIABILITIES & SURPLUS ae
STATE OF CONNECTICUT )
COUNTY OF HARTFORD )88.
CITY OF HARTFORD )

MICHAEL J. DOODY, BEING DULY SWORN, SAYS THAT HE IS SECOND VICE PRESIDENT, OF TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA,
AND THAT TO THE BEST OF HIS KNOWLEDGE AND BELIEF, THE FOREGOING (6 A TRUE AND CORRECT STATEMENT OF THE FINANCIAL CONDITION OF SAID
COMPANY AS OF THE 31ST DAY OF CECEMBER, 2018.

“ A } Ase?
Fi bh ob) Lege

 

 

SUSAN M. WEISSLEDER
Notary Public
My Commission Expires November 30, 2022

 

 
  
  

.
mae

a

", ot!
REG Ka

Case 3:16-cv-00819-FDW-DCK Document 125-1 Filed 06/06/19 Page 5of5
